Case 18-10019-EPK Doc 109 Filed 10/23/18 Page 1 of 4

UNITED STATES BAN`KRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

Ww.flsb.uscourts.gov
CHAPTER 13 PLAN {Individugl Adjustment of Deh§l

 

 

 

 

 

[] original Plan
jj Amended Plan (Indicate lst, an, etc. Amended, if applicable)
|:| 3rd Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: Louis F Miscione JOINT DEBTOR: CASE NO.: 18-10019-EPK
SS#: xxx-xx- 7028 SS#: xxX-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed With the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(]3)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or Within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

 

partial payment or no payment at all to the secured creditor |:| Included i:\ Not mcmde
Avoida.nce of a judicial lien or nonpossessory, nonpurchase-rnoney security interest, set |:! Included |E Not included
out in Section III

 

 

 

 

Nonstandard provisions, set out in Section VIII |:| Included l:| Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBT! !R[SL' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $12963.35 for months; tel ;
2. $4:496.61 for rnonthsltol4g ;
3. 352483.74 for months __§5_ to L ;
4. $5=458.43 for months L w& ;
B. DEBTOR|§!' ATTORNEY'S FEE: i:] NONE m PRO BONO
Total Fees: $5325.00 Total Paid: $5325.00 Balance Due: $0.00
Payable $0.00 /month (Months _ to _ )

Allowed fees under LR 2016-1(}3)(2) are itemized below:
$775 inc 525 cost for Motion to Strip 2nd Mtg; $525 inc 325 cost for Motion to Ccntinue Automatic Stay

 

Applications f`or compensation must be filed for all fees over and above the Court‘s Guidelines for Compensation.
III, TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [:j NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(S)] Mortgage(s)fLien on Real or Pcrsonal Property:

 

 

 

 

1- Cl'@ditm': Wells Fargo Home Mortgage
Address: 1 Campu$ Arrearage/ Payoff` on Petiltion Date 106,962.97
X2302-041
An' t C 72 .55 th th l
Des Moinesj IA 50306 cars Payrnen ( ure) $ 9 /mon (Mon s to_9_ )
Arr P t C $l,963.57 l' th onths 10 t 60
Last4Digits of ears aymen { me) __ men (M _ 0_ )

 

 

 

 

LF-31 (rev. 101'3/17) t Page 1 of`4

Case 18-10019-EPK Doc 109 Filed 10/23/18 Page 2 of 4

D_ebtor(s): Louis F Miscione Case number: lS-lOOI9-EPK

 

 

 

5747 LaGorce Cir, Lake Worth, FL 33463

|:| Personal Propertyf\/'ehicle

Description of Collateral:

Account NO-= 5495 Regular Payment (Maimain) $927.02 month (Monrhs ; col )
Regular Payment (Maintain) $1,705.05 /month (Months 1_0 to § )
Other: Claim #3
@ Real Property Check one below for Real Property:
|:iPrincipal Residence |:fEscrow is included in the regular payments
|:|Other Real Property [:|The debtor(s) will pay |:ltaxes |:Iinsurauce directly
Address of` Collateral:

 

 

2- Cl'editor? LaGorce Village Neighborhood Assoc Inc

 

 

 

5747 LaGorce Cir, Lake Worth, FL 33463

|:| Personal PropertyfVehicle

Description of Collateral:

Addl'eSSZ 6451 G\lIl Cl\lb Rd il5¢105 Arrearage/ Payoff`on Petition Date 8,129.78
WPB’ FL Arrears Payment (Cure) $79.08 /month (Months ; to_9_ )
Last 4 Dig.lts of An'ears Payment (Cure) $145.45 /month (Months __10_ to véi )
AGC<“mf NO-f 5747 Regular Payment (iv,raimain) $106_22 /monch (Momhs ; to l )
Regular Payment {Maintain) $195.37 /month (Months _Hl_O_ to £ )
Other: Claim #i
iii Real Property Check one below for Real Property:
]:[Principal Residence l:|Escrow is included in the regular payments
l:iOther Real Property [:lThe debtor(s) will pay l:ltaxes @insurance directly
Address of Collateral:

 

 

3- Credit°r: Winston Trails Master Assoc

 

 

 

5747 LaGorce Cir, Lake Worth, FL 33463

l:| Fersonal Property/Vehicle

Description of Collateral:

 

AddI‘CSSZ 6101 WillStOYl TI`HHS BlVd Arrearage/ Payof`f` on Petition Date $500.0(3
Lake W°rth= FL 33463 Anears Payment (cure) $5.84 /month months 1 co w9_ )
Last 4 Digits cf Arrears Payment (Cure) $12.78 /month (Months ]0 tci )
ACCOMNO.= none Regunr Payment (Maimain) _ $4.67 month numth 1 m _9_ )
Regular Payment (Maintajn) $10.23 /month (Months 10 to i )
Other: Claim #8
|E Real Property Check one below for Real Property:
[:[Principal Residence |:lEscrow is included in`the regular payments
|:|Other Real Property [:lThe debtor(s) will pay |:]taxes |:iinsurance directly
Address of Collateral:

 

 

LF-Sl (re'v. 10/3!l l T)

Page 2 Df4

 

IV.

Case 18-10019-EPK Doc 109 Filed 10/23/18 Page 3 of 4

B. VALUATI§ !N OF COLLATERAL:

Debtor(s): Louis P Miscione
f:[ NONE

Case number: 18-10019-EPK

IF YOU AR_E A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE, COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: E:i NONE

 

1_ Credimr; Robert T Keating and
Darlyne Shea

Addregs; 34 Kelsey Park Cir
PBG, FL 33410

Last 4 Digits of`Account No.: 4957

 

Value of Collateral: $272,256.00
Amount of Creditor's Lien: $85,000.00

Interest Rate: 0.00%

Check one below:

Total paid in plan:

$0.00

EM¢¢_M
S0.00

."month (Months to __)

 

 

 

 

Real f’roperty _ [:| Escrow is included in the monthly
|:|Pnnclpal Res'den°e mortgage payment listed in this section
l:|Other Real Property [:| The debtor(s) will pay
Address of Collateral: |:|taxes [:linsurance directly
5747 LaGOrce Cir, Lake Worlj'l, FL 33463
2. VEHICLES(S): 1:} NONE
i_ creditor Am€ri€an Credit ACC€P¢ aka value of Couaterai: $2,393.32 mm

Peritus Portfolio Srvcs
Addl-ess: 961 E Mai!'l St
Spartanburg, SC 29302
Last 4 Digits ofAccount No.: 1001
VIN: 1D7HA18P07SIS344

Description of Collateral:
2007 Dodge Ram - $200,000 miles

(Claim #5)

Check one below:

E|Claim incurred 910 days or more pre-
petition

|:|Claim incurred less than 910 days pre-
petition

Amount of Creditor's Lien:

Interest Rate: 6.50%

 

w

 

Total paid in plan:

$27.39
$50.38

$2,815.80

/month (Months __l_to _9d)
/month (MonthS itc § )

 

 

3. PERSONAL PROPERTY: §§
C. LIEN AVOIDAN!§E IE NONE

NONE

D. SURREN'DER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[i] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted Stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[E NONE

' TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and ll U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS{S)' ATTORNEY'S FEE: § NONE

B. INTERNAL REVENUE SERVICE: m NONE

LF-si (m. 1013/m

Page 3 of 4

Case 18-10019-EPK Doc 109 Filed 10/23/18 Page 4 of 4

 

 

Debtor(s): Louis F Miscione Case number: 18-10019-EPK
Total Due: $31,945.96 Total Payment $31,945.96
Payable: $887.39 /month (Months 25 to 6_0 )

 

 

 

C. DOME§TIC SUPPORT OBLIGATION|S!; §§ NONE
D. OTHER: E| NONE

V. TREAT !!ENT OF UNSECURED NONPRIORITY CREDIT()RS
A. Pay $10.00 /month (Months 25 to6_0 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. 1:§ If` checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: |:| NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonprion'ty
creditors pursuant to 11 U.S.C. § 1322.

Vl. EXECUTORY §;ONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution horn the Chapter 13 Trustee.

§§ NONE

VII. INCOME TAX RETURNS AND REFUNDS: m NONE

§ Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of

allowed unsecured claims. [Browardealm Beach cases]

VIII. §QN-STANDARD PLAN PROVISIONS iii NONE

PROPERTY OF THE ES’I`ATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

l declare that the foregoingchapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Louis F Miscione Date Date
/'s/ Drake 021nent, Atty for Debtor October 23, 2018
Attomey with permission to sign on Date

Debtor(s)' behalf

By filing this doeument, the Attorney for Debtor(s} or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no noostandard provisions other than those set out in paragraph VII[.

LF-Si (rev. 10f3f17) Page 4 of4

